Citation Nr: 1008165	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for hypertension 
(separate and apart from the evaluation for service-connected 
diabetes mellitus). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1963 through 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In August 2008, the Board 
remanded the Veteran's claim for further development. 

In February 2009, the Veteran submitted additional medical 
evidence, duplicative of that previously considered by the 
RO.  Thus, a waiver of initial RO review is not needed.

The Board again notes that the only issue under appeal at 
present is whether the Veteran is entitled to a compensable 
evaluation for hypertension, as separate and apart from his 
current diabetes evaluation.  However, the issue of 
entitlement for an evaluation in excess of 20 percent for his 
service-connected diabetes mellitus II has been raised by the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

Throughout the time period on appeal, the Veteran's 
hypertension requires continuous medication for control and 
is manifested by systolic pressure of 160 or more; but at no 
time has the Veteran's hypertension involved diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more. 




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent rating for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to 
provided, if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For claims for higher initial evaluations, VA must, at a 
minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on a claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and the their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

However, the present case involves "downstream" issues, as 
the initial claim for service connection was granted in the 
August 2005 rating decision appealed, and the current appeal 
arises from the Veteran's disagreement with the evaluation 
originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus as the 
Veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 133-34 (Fed. Cir. 2006).

VA has obtained service treatment records in the adjudication 
of the original claims for service connection, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which he declined to do.  
The examinations included history, symptomatic complaints and 
physical findings, and were adequate for evaluation.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.



VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion 

The Veteran contends that his hypertension is severe enough 
to warrant a separate compensable evaluation; it is currently 
rated as a noncompensable residual disability of the already 
service connected diabetes mellitus.  Service connection for 
hypertension as a noncompensable complication of service-
connected diabetes was granted pursuant to an August 2005 
rating decision dated.  The Veteran timely appealed that 
determination and the present appeal ensued. 

Disability Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 

Where the Veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating 


of a service-connected disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings. See Fenderson, supra, at 125-26.

Diagnostic Code 7101, covering hypertension, provides for a 
10 percent rating where diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; 
or where an individual has a history of diastolic pressure 
that is predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating is assigned for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

VA clinical records show that the Veteran's hypertensive 
blood pressure requires medication for control, and he has 
been on medication since at least February 2005.  Moreover, 
despite being on medication, his blood pressure has from time 
to time been elevated.  See, e.g., VA Examinations April 2007 
and February 2009.  In fact, upon VA examinations in April 
2007 and February 2009, the Veteran's systolic pressure 
readings were 160 and 166, respectively.  Such findings meet 
the criteria set forth under Diagnostic Code 7101 for a 
higher rating.  

Thus, resolving reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran is entitled to a 10 percent 
evaluation for hypertension, which is separate and apart from 
the evaluation for service-connected diabetes mellitus.  

The Board finds, however, that the Veteran is not entitled to 
an evaluation in excess of 10 percent.  Throughout the entire 
time period on appeal, the Veteran's blood pressure readings 
were never shown to include systolic readings that were 
predominately 200 or greater, or diastolic readings that were 
predominately 110 or greater.  Indeed, through out the period 
on appeal, the medical evidence shows that the Veteran's 
systolic pressure has never exceeded 166; moreover, his 
diastolic pressure has never exceeded 98.  As such, the 
readings recorded do not meet the criteria for a rating in 
excess of 10 percent.


ORDER

An initial 10 percent evaluation, but not higher, is granted 
for hypertension, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


